Citation Nr: 1516289	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That decision found that new and material evidence had not been received that would warrant reopening the Veteran's claim for a left knee disability, but also stated that, while VA treatment records show the Veteran has significant osteoarthritis in the knee, there is no evidence this condition is due to or the result of his military service.  In its December 2012 Statement of the Case (SOC), the RO found that the VA treatment records were new and material evidence sufficient to warrant reopening the Veteran's claim, but continued to deny the claim on the merits.  Also in December 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The January 1987 Board decision denying the reopening of the Veteran's claim for service connection of a left knee disability is final.

2.  Evidence received since the January 1987 Board decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.  
CONCLUSION OF LAW

Evidence received since the final January 1987 Board decision, which denied a claim of entitlement to service connection for a left knee disability, is new and material, and thus the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

By way of background, in a September 1972 rating decision, the RO denied the Veteran's claim for service connection because a left knee injury was not found at the August 1972 VA examination.  In a June 1985 rating decision, the RO found that new and material evidence had been received to reopen the Veteran's claim, but continued to deny the claim because no disabling residuals of a left knee injury were found on the August 1985 VA examination.    

In it January 1987 decision, the Board found that the evidence received since the RO's decision in September 1972 did not establish any facts different from those previously considered bearing on the question of whether the Veteran currently had a left knee disability, and denied service connection for a left knee injury.  The January 1987 Board decision is final.

Although the RO determined in its December 2012 SOC that new and material evidence had been received and reopened the Veteran's claim, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision. 38 U.S.C.A. §§ 5108, 7104(b) (2014).  Therefore, the Board is under a statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).
  
The evidence received after the January 1987 Board decision includes a March 2012 VA treatment record that shows the Veteran was seen for an orthopedic consultation and diagnosed with left knee pain second to significant osteoarthritis, based on February 2012 x-rays that show tricompartment degenerative changes.  The Veteran was treated with a steroid injection into the left knee at the March 2012 visit.  Similarly, at the November 2012 VA examination, the examiner found that 
x-rays revealed severe degenerative joint disease (DJD) in the Veteran's left knee.  The Veteran's claim was denied previously because there was no evidence that the Veteran had a current left knee disability.  Thus, the Board finds that this new evidence from the March 2012 VA treatment records and November 2012 VA examination report relates to an unestablished fact necessary to substantiate the claim.  

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the January 1987 Board decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for a left knee disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened and the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for a left knee disability.

In its December 2012 SOC, the RO denied the Veteran's claim because the November 2012 VA examiner opined that the Veteran's DJD is less likely than not related to active duty status.  The examiner reached this conclusion, at least in part, because there was no diagnoses of a pathological knee condition in the August 1972 VA examination report.  With respect to that August 1972 VA examination, the November 2012 VA examiner noted x-rays were negative and physical examination identified no effusions, no focal tenderness, full range of motion, and no looseness (laxity), for which the final assessment was no evidence of left knee injury.  

While the November 2012 VA examiner opined that there was no diagnosis of a pathological knee condition in the August 1972 VA examination, the August 1972 VA examiner actually diagnosed an injury to the left knee with residual minimal relaxation of the cruciate ligament.  Thus, the Board finds the November 2012 VA examination report to be in adequate to the extent that it does not specifically address the August 1972 VA examiner's diagnosis.  Accordingly, this case is remanded for an addendum opinion by the November 2012 VA examiner that discusses the August 1972 VA examiner's diagnosis and opines on whether the Veteran's DJD is related to his service in light of the August 1972 VA examiner's diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file to the VA examiner who drafted the November 2012 report, if available, to obtain an addendum opinion.  If the examiner who drafted the November 2012 report is unavailable, the opinion should be rendered by another appropriate medical professional.   The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is to discuss the diagnosis in the August 1972 VA examination report of an injury to the left knee with residual minimal relaxation of the cruciate ligament, and provide an opinion, in light of the diagnosis in the August 1972 VA examination report, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DJD in his left knee was incurred in, caused by, or etiologically related to the Veteran's service, or manifested to a compensable degree within one year of separation from service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


